 

EXHIBIT 10.1

 

AMENDMENT

 

to

 

12% SUBORDINATED CONVERTIBLE NOTE

DUE DECEMBER 31, 2018

 

This Amendment (“Amendment”) to the 12% Subordinated Convertible Notes due
December 31, 2018, dated December 30, 2016, January 6, 2017, and January 31,
2017 (the “Notes”) is entered into and effective as of the last date indicated
below, by and between Intellinetics, Inc., a Nevada corporation (the “Company”)
and the holders of the Notes (the “Holders”).

 

WHEREAS, Company and the Holders entered into the Notes, effective December 30,
2016, January 6, 2017, and January 31, 2017; and

 

WHEREAS, the Notes may be amended in accordance with Section 9.e of the Notes by
a written instrument signed by the Company and the holders of at least 60% in
principal amount of the then outstanding Notes (the “Required Holders”).

 

WHEREAS, the Company and the Required Holders desire to amend the Notes to
permit the Company to extend the Maturity Date and specify the interest rate
applicable as of the date hereof until the Maturity Date, as modified herein.

 

NOW THEREFORE, the parties agree as follows:

 

1. The second paragraph of the recitals to the Notes is hereby amended and
modified to change the Maturity Date to December 31, 2020.

 

2. Section 2(a) is hereby deleted and replaced in its entirety by the following,
with such change to be effective as of the date of this Amendment:

 

Payment of Interest in Cash. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 10.0% per annum in the aggregate, subject to adjustment as set forth
herein, of which (i) 5.0% shall be payable quarterly in cash in arrears on the
first Trading Day of each fiscal quarter, and on the Maturity Date (each such
date, an “Interest Payment Date”) (if any Interest Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day), and (ii) 5.0% per annum (the “Deferred Interest Amount”), subject
to adjustment as set forth herein, which shall accrue and become due on the
Maturity Date. If any quarterly interest payment is not made by its Interest
Payment Date, then the Deferred Interest Amount for such quarterly interest
payment shall increase from 5.0% to 7.0%.

 

3. Section 4(b) is hereby amended and modified to change the Conversion Price to
$0.40.

 

4. Except as set forth herein, the terms of the Notes shall remain in full force
and effect.

 

5. Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Notes.

 

6. This Amendment may be signed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date of
the last signature of a Required Holder hereto.

 

REQUIRED HOLDER   REQUIRED HOLDER (IF JOINT)         Print Entity Name:      
(if applicable)               /s/ Required Holders     Print Name: Required
Holders   Print Name: Date:     Date:

 

Signature Page to Amendment to 12% Secured Convertible Note

 

   

 

 

INTELLINETICS, INC.         By: /s/ James F. DeSocio   Name: James F. DeSocio  
Title: President and Chief Executive Officer  

 

Signature Page to Amendment to 12% Secured Convertible Note

 



   

 

